          Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 1 of 7




Rakym Durham,                                        :      United States District Court
           Plaintiff,                                :      Eastern District of Pennsylvania
                v.                                   :
City of Philadelphia, et al.,                        :      Civil Division
           Defendants.                               :      2:20-cv-3944

                                             ORDER

       AND NOW, this ______ day of ____________, 2020, it is hereby ORDERED and

DECREED that after consideration of the Defense’s Motion to Dismiss and the Plaintiff’s

Response hereto, the Defense motion is DENIED and the Plaintiff’s requested relief is

GRANTED.



                                                         BY THE COURT:



                                                         _________________________________
                                                         U.S. District Judge Kearney




                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
          Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 2 of 7




Rakym Durham,                                         :       United States District Court
           Plaintiff,                                 :       Eastern District of Pennsylvania
                v.                                    :
City of Philadelphia, et al.,                         :       Civil Division
           Defendants.                                :       2:20-cv-3944

         PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiff, Rakym Durham, respond to the Defendants’ Motion to Dismiss, via

undersigned Counsel, and hereby move in opposition pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. In support of this response, Plaintiff Durham incorporates the attached

memorandum of law. Plaintiff Durham respectfully requests this Court deny the Defendants

relief and schedule this matter for a 12-person jury trial.




                                                          Respectfully Submitted,
                                                          CORNERSTONE LEGAL GROUP

                                                          By: /s/ D. Wesley Cornish, Esquire
                                                          D. Wesley Cornish, Esquire
                                                          Pennsylvania Supreme Court # 310865
                                                          230 South Broad Street, 17th Floor
                                                          Philadelphia, PA 19102
                                                          Tel: 212-444-2039
                                                          Attorney for Plaintiff
                                                          November 20, 2020




                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
          Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 3 of 7




Rakym Durham,                                        :     United States District Court
           Plaintiff,                                :     Eastern District of Pennsylvania
                v.                                   :
City of Philadelphia, et al.,                        :     Civil Division
           Defendants.                               :     2:20-cv-3944

    PLAINTIFF RAKYM DURHAM’S MEMORANDUM OF LAW IN SUPPORT OF
          RESPONSE TO DENY DEFENDANTS’ MOTION TO DISMISS

        Plaintiff, Rakym Durham, hereby files this response to the Defendants’ Motion to

Dismiss via Federal Rule of Civil Procedure 12.

   I.      Background

        Plaintiff Durham filed a Complaint starting this action on August 12, 2020, alleging

Defendants City of Philadelphia and multiple unidentified officers violated his constitutional

rights stemming from Plaintiff’s arrest whereby Plaintiff who is disabled was dropped while

Defendant John Doe officers tried to force him to stand for a booking picture. (ECF No. 1).

Plaintiff Durham asserted the following claims:

        1. Count 1 – Excessive Force 42 U.S.C. § 1983 (against John Doe Officers)

        2. Count 2 – Failure to Intervene 42 U.S.C. § 1983 (against John Doe Officers)

        3. Count 3 – State Law Assault and Battery (against John Doe Officers)

        4. Count 16 – Monell Municipal Liability (against City of Philadelphia)

See Plaintiff’s Comp. (ECF No. 1)

        For the substantive material facts for the Court’s decision on this motion’s disposition,

Plaintiff relies on a hereby incorporates the Statement of Material Facts attached to this motion.

Plaintiff Durham’s response to the Supplemental Material Facts and all other incorporated,

referenced documents, filings, and exhibits.


                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
           Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 4 of 7




   II.      Argument

         A plaintiff cannot survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6) without

pleading “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Under this standard, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” See id. Put differently, while a court should accept

the truth of a complaint’s factual allegations, it should not credit a plaintiff’s “bald assertions” or

“legal conclusions.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

            A. Plaintiff Alleges a Cognizable Claim Via 42 U.S.C. § 1983

         Plaintiff alleges a cognizable claim of municipal liability against the City under § 1983.

In order to prevail against the City of Philadelphia, Plaintiff must prove that (1) a

constitutionally-protected right has been violated; and (2) the alleged violation resulted from a

municipal policy, custom or practice of deliberate indifference to rights of citizens. Monell v.

New York City Dept. of Soc. Servs., 436 U.S. 658, 694-95 (1978); Andrews v. City of

Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990). Proof of a single incident or unconstitutional

activity is not sufficient to impose liability under Monell. Oklahoma City v. Tuttle, 471 U.S. 808,

823-24 (1985). Courts have “recognized a two-path track to municipal liability under § 1983,

depending on whether the allegation is based on municipal policy or custom.” Mulholland v.

County of Berks, 706 F.3d 227, 237 (3d Cir. 2013) (citations and quotations omitted). A policy

occurs when a decisionmaker with final authority “issues an official proclamation, policy, or

edict,” while a custom occurs when practices are “so permanent and well-settled as to virtually

constitute law.” See id. (citations and quotations omitted). Here, Plaintiff adequately pleads a

municipal liability claim under § 1983 because his Complaint at this stage includes John Doe

                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                 Phone: 212-444-2039/Fax: 212-535-7365
          Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 5 of 7




Officers, and pending the Defense’s Rule 26 Disclosures, including any potential misconduct

flags related to the involved officers for their conduct while employed by Defendant City of

Philadelphia, it is premature to dismiss this count.

   1. Plaintiff’s Monell Claims Fail Because He Pleads No Facts Regarding a Municipal

       Policy or Custom

       The Court should dismiss Defendants’ Monell petition because the Plaintiff plead factual

allegations sufficient to sustain allegations regarding a municipal policy or custom as required

under Monell. The City’s practice of failing to supervise officers with histories of misconduct,

practices so pervasive and permanent and well-settled as to virtually constitute law. This includes

having officers with histories of excessive force, lying about circumstances of cases, falsifying

records, racism, and other serious misconduct.

       A Plaintiff’s Monell liability must be founded upon evidence the government unit itself

supported a violation of constitutional rights, while identifying the policymaker and establishing

his/her deliberate indifference. Bielevicz v. Dubinon, 915 F.2d 845, 849-50 (3d Cir. 1990). The

law is clear a custom/practice can include an omission and failure to prevent a clear and obvious

pattern and set of misconduct. The Plaintiffs specifically plead the time and place of the arrest,

the persons responsible for the arrest, including the policy makers who were their supervisors,

and persons responsible for the custom. See ¶¶ 9, 12-14, 32-33, 35.

   2. Plaintiff’s Failure to Train Claim Is Properly Plead

       Additionally, Plaintiff sufficiently states a failure-to-train claim because while the

Complaint does not identify prior instances of misconduct caused by allegedly inadequate

training, because the alleged officers remain John Does. To dismiss a claim prior to the Defense

providing their Rule 26 Disclosures and any Misconduct Disclosures would effectively prevent

                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
            Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 6 of 7




any Plaintiff with a colorable claim of ever being able to litigate a Monell claim. Plaintiff also

does not allege the initial training was insufficient to qualify as a police officer, yet the remedial

training after infractions and instances of misconduct were not sufficient to cure the underlying

action. The failure of remedial training is especially true when conduct involves successive

incidents regarding abuse of authority, excessive force, and falsifying records.

          As the Defendant John Doe officers have yet to be identified, and their conduct involves

the use of excessive force dismissal of charges against the City would be inappropriate and

requests this Court allow Plaintiff 30 days from disclosure of Rule 26 materials.

   III.      Conclusion

          For all the foregoing reasons, Plaintiff Durham requests this Court deny the Defendants’

Motion for Summary Judgment and schedule this matter for a 12-person jury trial.



                                                        Respectfully Submitted,
                                                        CORNERSTONE LEGAL GROUP

                                                        By: /s/ D. Wesley Cornish, Esquire
                                                        D. Wesley Cornish, Esquire
                                                        Pennsylvania Supreme Court # 310865
                                                        230 South Broad Street, 17th Floor
                                                        Philadelphia, PA 19102
                                                        Tel: 212-444-2039
                                                        Attorney for Plaintiff
                                                        November 20, 2020




                                   230 South Broad Street, 17th Floor
                                        Philadelphia, PA 19102
                                 Phone: 212-444-2039/Fax: 212-535-7365
          Case 2:20-cv-03944-MAK Document 5 Filed 11/20/20 Page 7 of 7




Rakym Durham,                                        :      United States District Court
           Plaintiff,                                :      Eastern District of Pennsylvania
                v.                                   :
City of Philadelphia, et al.,                        :      Civil Division
           Defendants.                               :      2:20-cv-3944

                                 CERTIFICATE OF SERVICE

I hereby certify I am on this day, serving the foregoing on the persons listed below via electronic

mail/delivery service, which satisfies the requirements of the Rules of Civil Procedure to:

                                         Anne Taylor, Esquire
                                          City Law Department
                                       1515 Arch Street, 14th Floor
                                         Philadelphia, PA 19107


                                                         Respectfully Submitted,
                                                         CORNERSTONE LEGAL GROUP

                                                         By: /s/ D. Wesley Cornish, Esquire
                                                         D. Wesley Cornish, Esquire
                                                         Pennsylvania Supreme Court # 310865
                                                         230 South Broad Street, 17th Floor
                                                         Philadelphia, PA 19102
                                                         Tel: 212-444-2039
                                                         Attorney for Plaintiff
                                                         November 20, 2020




                                  230 South Broad Street, 17th Floor
                                       Philadelphia, PA 19102
                                Phone: 212-444-2039/Fax: 212-535-7365
